DETAILED ACTION
	This action is in response to the Applicant’s reply filed on May 12, 2022. Claims 1-13, 16-32, and 35-39 are pending as addressed below. 

Response to Amendment
In response to the applicant’s amendments to the abstract, the objection to the abstract has been withdrawn.
In response to the Applicant’s amendment to claims 10 and 20 to further clarify the claims and correct issues of antecedent basis. The rejections of claims 10 and 20 under 35 USC 112( b) have been withdrawn.

Response to Arguments
Applicant’s arguments, filed May 12, 2022, with respect to claims have been fully considered and are persuasive.  The rejection of claims 1-13, 16-32, and 35-39 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Roders et al., US 2015/0345240 (hereinafter Roders)”, for the following reasons:
Roders discloses a device and method for bypassing drill fluids around a drill bit. The device includes a sleeve slidable with a body, the sleeve having a port alignable with a nozzle of the body, a resilient member biasing the sleeve against the body, an actuator to actuate the sleeve and a controller to operate the actuator.  The controller is configured to monitor the change of a monitored operation condition or trigger condition by comparing a pressure of drilling fluids inside the drill string and a pressure of drilling fluids in the annulus. The method includes providing drill bit a flow of drilling fluids in the drill string with return flow in the annulus, determing if a trigger condition has been satisfied, actuating the sleeve upon determining the trigger condition has been satisfied, and directing flow through the port and nozzle to bypass the drill bit.
Roders fails to disclose the sleeve having a port alignable with a nozzle of the body, actuating the sleeve to move comprises actuating a three-way valve, comparing the pressure of drill fluids inside the drill string and the pressure the drilling fluids in the annulus outside the drill string includes receiving the drilling fluids inside the drill string in an accumulator or pressure compensator and receiving the drilling fluids in the annulus in another accumulator or pressure compensator. 

Roders fails to suggest alone, or in combination, the limations of “the controller is configured to monitor the change of a monitored operation condition by comparing a pressure of drilling fluids inside the drill string in an accumulator or pressure compensator, and a pressure of the drilling fluids in the annulus outside the drill string in another accumulator or pressure compensator to ascertain a pressure difference” as recited in claims 1 and 21 and “wherein comparing the pressure of the drill fluids inside the drill string and the pressure of the drilling fluids in the annulus outside the drill string comprises receiving the drilling fluids inside the drill string in an accumulator or pressure compensator and receiving the drilling fluids in the annulus in another accumulator or pressure compensator” as recited in claims 11 and 30.
The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676